DETAILED ACTION
	For this Office action, Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Lutz (herein referred to as “Lutz”, US Pat Pub. 2013/0206654) does not disclose or suggest a control system in which the controller is included with the aqueous ozone delivery device and the memory for storing usage data is included with the replaceable ozone cartridge.  Applicant further argues that Lutz does not disclose a controller configured to receive usage data for the replaceable ozone generator cartridge from the memory device and to calculate and transmit updated usage data to the memory device.  After further consideration, the examiner respectfully disagrees.  Paragraph [0055] of Lutz discloses that the flow monitoring element may be disclosed in either the hub or the cartridge, wherein the microcontroller/controller is in electrical communication with the flow monitoring element (Figure 11; Paragraph [0055]; Paragraph [0056]); therefore, Lutz reads on Claims 1 and 21 as amended.  
Regarding instant Claims 12 and 13, Lutz discloses a water flow rate sensor (Paragraph [0055]; Paragraph [0058]; see monitoring of flow of source water); therefore, Lutz reads on Claims 12 and 13.  Regarding instant Claims 17 and 18,  multiple power drivers are represented as modes of power to be delivered, wherein a second particular type of cartridge requiring a second voltage may be present within the hub/cartridge connection.  For this reason, Lutz reads on Claims 17 and 18 as filed.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 18 August 2022, with respect to the rejections of claims 19 and 23  under 35 U.S.C. 102(a)(1) over Lutz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Lutz in view of Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512).  Applicant has amended Claim 19, dependent on Claim 1, and independent Claim 23 to further clarify and narrow the scope of the claimed inventive embodiments—in particular to require that the memory device stores identity data to enable the controller to verify an identify of the replaceable ozone generator cartridge.  Upon further consideration, the cited prior art does not disclose these limitations introduced via amendment; therefore, the grounds of rejection have been withdrawn.  Upon further search and consideration, new grounds of rejection under 35 U.S.C. 103 are made and detailed below.  Since the arguments do not address these new grounds of rejection, they are considered moot and will not be addressed further at this time.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 18 August 2022, with respect to the ground of rejection of Claim 5 have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  After consideration of the applicant’s arguments along with the amendments to Claim 1, upon which Claim 5 is ultimately dependent, the examiner agrees; therefore, the ground of rejection has been withdrawn.  For more details on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 18 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (herein referred to as “Lutz”, US Pat Pub. 2013/0206654; found in IDS filed 02/12/2022).
Regarding instant Claim 1, Lutz discloses a system for controlling a replaceable ozone generator cartridge used with an aqueous ozone delivery device (Abstract; Paragraph [0011]; system for control of power to a replaceable electrolytic cell for ozonation of water), comprising:  a power supply (Paragraph [0080]; terminals 840,841 provide power to system); a controller for operating the replaceable ozone generator cartridge (Paragraph [0058]; Paragraph [0059]; Paragraph [0065]; Paragraph [0104]; microcontroller 1101 controls power supplied to the electrolytic cell and indicates status of said cell, including deactivating said cell when a replacement threshold has been reached); a memory device for storing usage data (Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; memory device and sensor provide usage data between cell hub and microcontroller); and a first ozone generator power driver operatively coupled to the controller and to the power supply to provide a variable power to a first electrolytic aqueous ozone generator located within the replaceable ozone generator cartridge, the variable power level selected based at least in part on a selected ozone concentration level to be produced by the replaceable ozone cartridge (Abstract; Paragraph [0058]; power control system 1100 selectively provides power based on detected flow of water into electrolytic cell in replaceable ozone cartridge; threshold of minimum flow/power delivered to generate ozone must be met to power electrolytic cell 310); and wherein: the aqueous ozone delivery device includes at least the controller (Paragraph [0058]; Paragraph [0059]; Paragraph [0065]; Paragraph [0104]; ozone delivery device comprises microcontroller 1101); the replaceable ozone generator cartridge includes at least the memory device (Paragraph [0055]; Paragraph [0056]; Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; ozone generator cartridge may comprise flow monitoring element which is electrically connected to microcontroller 1101, which itself comprises memory device); and the controller is configured to receive usage data for the replaceable ozone generator cartridge from the memory device and to calculate and transmit updated usage data to the memory device (Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; memory device and sensor provide usage data between cell hub and microcontroller).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Lutz discloses wherein the controller is further configured to determine exhaustion of the replaceable ozone generator cartridge based on the usage data (Paragraph [0065]; Paragraph [0104]; microcontroller monitors life of electrolytic cell and determines if life expectancy passes through a warning threshold or replacement threshold).  
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Lutz further discloses wherein the controller receives a current data signal from the first ozone generator power driver (Paragraphs [0089]-[0091]; constant current source 1131 within electrolytic cell 310); and the controller controls the ozone concentration produced by the ozone generator cartridge by controlling the first ozone power driver to a constant current level correlated with desired ozone concentration (Paragraph [0054]; Paragraphs [0089]-[0093]; constant current through the cell with ranging voltage to arrive at said current).
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Lutz further discloses wherein the controller receives a voltage data signal from the first ozone generator power driver (Paragraphs [0089]-[0093]; rising drive voltage yields); and the controller detects a fault of the ozone generator cartridge if the voltage data signal is outside of a range correlated with the current level provided to the ozone generator cartridge (Paragraphs [0089]-[0095]; threshold drive voltage above nominal drive voltage lends to alert that cell has reached the end of its useful life).   
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Lutz further discloses wherein the first ozone generator power driver includes a buck-boost constant switching regulator (Lutz, Paragraph [0074]; boosting circuit 1131V).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Lutz further discloses comprising a water flow rate sensor providing a water supply data signal to the controller; wherein the controller controls the first ozone generator power driver to provide a variable power to a first electrolytic aqueous ozone generator based at least in part on the water supply data signal (Paragraph [0058]; Paragraph [0065]; Paragraph [0104]; flow monitoring element provides information for control of power supplied to electrolytic cell).  
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Lutz further discloses wherein the controller detects a fault of the aqueous ozone delivery device if the water supply data signal is outside of a preset range for the selected ozone concentration level (Paragraph [0104]; measured voltage determines if cell is at replacement threshold, leading to deactivation of cell).  
Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Lutz further discloses wherein the controller determines a remaining lifespan of at least one of the first electrolyte aqueous ozone generator and the ozone generator based on the usage data (Paragraph [0065]; Paragraph [0104]; Paragraph [0105]; Paragraph [0111]; expected useful life of electrolytic cell is monitored and displayed, including warning threshold [nearing end of cell life] and replacement threshold [end of cell life]).  
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Lutz further discloses wherein the usage data includes at least a cumulative activated time of the first electrolytic ozone generator (Paragraph [0065]; time of active use of cartridge cell considered for determination of remaining useful life).  
	Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  Lutz further discloses wherein: the controller receives a voltage data signal and a current data signal from the first ozone generator power driver (Paragraph [0060]; voltage and current may be measured); and the controller determines a remaining lifespan of at least one of the first electrolytic aqueous ozone generator and the ozone generator cartridge based on a correlation of the voltage data signal and the current data signal (Paragraphs [0089]-[0095]; voltage and current monitored, wherein rising voltage drive with constant current used to determine expected useful life of cartridge and/or cells).  
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Lutz further discloses comprising:  a second ozone generator power driver operatively coupled to the controller and to the power supply to provide a variable power to a second electrolytic aqueous ozone generator located within the replaceable ozone generator cartridge, the variable power level selected based at least in part on a selected ozone concentration level to be produced by the replaceable ozone generator cartridge and the simultaneous powering of the first and the second electrolytic aqueous ozone generator (Abstract; Paragraph [0058]; Paragraph [0071]; power control system 1100 selectively provides power based on detected flow of water into electrolytic cell in replaceable ozone cartridge; threshold of minimum flow/power delivered to generate ozone must be met to power electrolytic cell 310; cartridge can have cells requiring 10 volts or 20 volts, indicating a second electrolytic cell may be within the cartridge).  
	Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  Lutz further discloses wherein the controller is further configured: to detect a fault of one of the first and the second electrolytic aqueous ozone generators; and to subsequently selectively and variably power only a non-faulted one of the first and second electrolytic aqueous ozone generators to provide the selected ozone concentration (Paragraph [0071]; Paragraphs [0089]-[0095]; voltage may be applied after Warning threshold voltage is reached for cartridge).  
Regarding instant Claim 21, Lutz discloses a system for controlling a replaceable ozone generator cartridge used with an aqueous ozone delivery device (Abstract; Paragraph [0011]; system for control of power to a replaceable electrolytic cell for ozonation of water), comprising:  a power supply (Paragraph [0080]; terminals 840,841 provide power to system); a controller for operating the replaceable ozone generator cartridge (Paragraph [0058]; Paragraph [0059]; Paragraph [0065]; Paragraph [0104]; microcontroller 1101 controls power supplied to the electrolytic cell and indicates status of said cell, including deactivating said cell when a replacement threshold has been reached); a memory device located within the replaceable ozone generator cartridge, the controller configured to receive usage data for the replaceable ozone generator cartridge from the memory device; calculate and transmit updated usage data to the memory device (Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; memory device and sensor provide usage data between cell hub and microcontroller); determine exhaustion of the replaceable ozone generator cartridge based on the usage data (Paragraph [0065]; Paragraph [0104]; microcontroller monitors life of electrolytic cell and determines if life expectancy passes through a warning threshold or replacement threshold); and a plurality of ozone generator power drivers operatively coupled to the controller and to the power supply to provide a variable power each of a plurality of electrolytic aqueous ozone generators located within the replaceable ozone generator cartridge, the selective and variable power level selected based at least in part on a selected ozone concentration level to be produced by the replaceable ozone cartridge (Abstract; Paragraph [0058]; Paragraph [0119]; power control system 1100 selectively provides power based on detected flow of water into electrolytic cell in replaceable ozone cartridge; threshold of minimum flow/power delivered to generate ozone must be met to power electrolytic cell 310; see that hub may connect to a plurality of ports/cells on a cartridge); and wherein:  the aqueous ozone delivery device includes at least the controller (Paragraph [0058]; Paragraph [0059]; Paragraph [0065]; Paragraph [0104]; ozone delivery device comprises microcontroller 1101); and the replaceable ozone generator cartridge includes at least the memory device (Paragraph [0055]; Paragraph [0056]; Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; ozone generator cartridge may comprise flow monitoring element which is electrically connected to microcontroller 1101, which itself comprises memory device).  
Regarding instant Claim 22, Claim 21, upon which Claim 22 is dependent, has been rejected above.  Lutz further discloses wherein the controller is configured:  to detect a fault of one of the plurality of electrolytic aqueous ozone generators (Paragraph [0071]; Paragraphs [0089]-[0095]; Paragraph [0119]; voltage may be applied after Warning threshold voltage is reached for cartridge port).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (herein referred to as “Lutz”, US Pat Pub. 2013/0206654; found in IDS filed 02/12/2022) in view of Rodenbeck et al. (herein referred to as “Rodenbeck”, US Pat Pub. 2019/0001006; found in IDS filed 02/12/2022).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Lutz further discloses comprising at least one sensor located within the replaceable ozone generator cartridge and providing a first sensor data signal to the controller corresponding to a measured parameter of operation of the replaceable ozone generator cartridge relevant to the ozone concentration level produced by the replaceable ozone generator cartridge (Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; hall effect sensor 404 monitors flow of water through the cartridge over time); and wherein the controller is configured to control the first ozone generator power driver based at least in part upon the signal received from the at least sensor (Paragraph [0064]; power to the cell 310 is modulated based on sensor readings).
However, Lutz is silent on the sensor being at least one aqueous ozone quality sensor.
	Rodenbeck discloses a fluid delivery system including a disinfectant device in the same field of endeavor as Lutz, as it solves the mutual problem of treating water with ozone generated from an electrolytic cell (Paragraph [0029]).  Rodenbeck further discloses at least one aqueous ozone quality sensor that monitor the effectiveness of the ozone treatment on the water being treated (Figure 1; Paragraph [0030]; Paragraph [0037]; Paragraph [0038]; ORP sensors upstream and downstream in sensor modules 22, 26 respectively).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor of Lutz to further comprise the at least one aqueous ozone quality sensor as taught by Rodenbeck because Rodenbeck discloses such sensors monitor the effectiveness of the ozone treatment on the water being treated (Rodenbeck, Paragraph [0030]; Paragraph [0037]; Paragraph [0038]).  
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the at least one aqueous ozone quality sensor includes a first oxidation-reduction potential sensor located within the replaceable ozone generator cartridge and downstream of the first electrolytically aqueous ozone generator, the first oxidation-reduction potential sensor providing a first sensor data signal, a measurement of the oxidation-reduction potential of water downstream of the first electrolytic aqueous ozone generator; and the controller determines a power level of the first ozone generator power driver based at least in part on the first sensor data signal (Lutz, Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; Rodenbeck, Paragraph [0030]; Paragraph [0037]; Paragraph [0038]; sensor module 26 downstream of electrolytic cell within cartridge of Lutz/location of sensor 404).  
Regarding instant Claim 6, Claim 4, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the at least one aqueous ozone quality sensor further includes a second oxidation-reduction potential sensor located within the replaceable ozone generator cartridge and downstream of the first electrolytic aqueous ozone generator; a second sensor data signal provides to the controller an oxidation-reduction potential measurement of water downstream of the first electrolytic ozone generator; and the controller determines a power level of the first ozone generator power driver based at least in part on the first and the second sensor data signals (Lutz, Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; Rodenbeck, Paragraph [0030]; Paragraph [0037]; Paragraph [0038]; sensor module 26 downstream of electrolytic cell within cartridge of Lutz/location of sensor 404; ORP sensor in sensor module 26 may comprise plurality of ORP sensors).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the controller provides a safety shutdown of the replaceable ozone generator cartridge in the event of  a comparison of the first and second data signals indicate a fault (Lutz, Paragraph [0104]; microcontroller 1101 deactivates electrolytic cell at Replacement Threshold voltages).  
	Regarding instant Claim 8, Claim 4, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the at least one aqueous ozone quality sensor further includes a second oxidation-reduction potential sensor located within the replaceable ozone generator cartridge and upstream of the first electrolytic aqueous ozone generator; a second sensor data signal provides to the controller an oxidation-reduction potential measurement of water upstream of the first electrolytic ozone generator; and the controller determines a power level of the first ozone generator power driver based at least in part on the first and the second sensor data signals (Lutz, Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; Rodenbeck, Paragraph [0030]; Paragraph [0037]; Paragraph [0038]; sensor module 2 upstream of electrolytic cell within cartridge of Lutz/location of sensor 404; ORP sensor in sensor module 26 may comprise plurality of ORP sensors).  

Claims 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (herein referred to as “Lutz”, US Pat Pub. 2013/0206654; found in IDS filed 02/12/2022) in view of Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512).
Regarding instant Claim 19, Claim 1, upon which Claim 19 is dependent, has been rejected above.  Lutz further discloses wherein the controller is further configured to:  receive identity data for the replaceable ozone generator cartridge from the memory device; and verify based on the identity data that the replaceable ozone generator cartridge is authorized for use with the aqueous ozone delivery device (Paragraphs [0070-[0072]; hub may identify plurality of different types of cartridges).  
However, Lutz is silent on the memory device storing identity data to enable the controller to verify an identity of the replaceable ozone generator cartridge.  
Astle discloses a system for monitoring the performance of fluid treatment cartridges in the same field of endeavor as Lutz, as it solves the mutual problem of monitoring the performance of a fluid treatment cartridge via flow rate (Paragraph [0010]).  Astle further discloses a memory device that stores identity data to enable a controller to verify an identity of a replaceable cartridge (Paragraph [0013]; Paragraph [0054]; Paragraph [0068]) that allows the controller to identify the cartridge and specifications relating to said cartridge for more nuanced control of the cartridge based on its limitations (Paragraph [0068]; Paragraph [0078]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the memory device of Lutz to further comprise said memory device to store identity data to enable the controller to verify an identity of the replaceable ozone cartridge as taught by Astle because Astle discloses such identification allows the controller to  identify the cartridge and specifications relating to said cartridge for more nuanced control of the cartridge based on its limitations (Astle, Paragraph [0068]; Paragraph [0078]).
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  Lutz further discloses wherein the identity data includes at least one of a model, manufacturer, and a reconstructor of the replaceable ozone generator cartridge (Paragraphs [0070]-[0072]; type/model of cartridge may be detected).  
Regarding instant Claim 23, Lutz discloses a system for controlling a replaceable ozone generator cartridge used with an aqueous ozone delivery device (Abstract; Paragraph [0011]; system for control of power to a replaceable electrolytic cell for ozonation of water), comprising:  a controller for operating the replaceable ozone generator cartridge (Paragraph [0058]; Paragraph [0059]; Paragraph [0065]; Paragraph [0104]; microcontroller 1101 controls power supplied to the electrolytic cell and indicates status of said cell, including deactivating said cell when a replacement threshold has been reached); a memory device located within the replaceable ozone generator cartridge, the controller configured to receive identity data for the replaceable ozone generator cartridge from the memory device and verify based on the identity data that the replaceable ozone generator cartridge is authorized for use with the aqueous ozone delivery device  (Paragraph [0064]; Paragraph [0065]; Paragraph [0096]; Paragraph [0104]; Paragraph [0129]; Paragraphs [0070-[0072]; hub may identify plurality of different types of cartridges; memory device and sensor provide usage data between cell hub and microcontroller); and at least a first ozone generator power driver operatively coupled to the controller and to the power supply to provide selective and variable power to at least a first electrolytic aqueous ozone generator located within the replaceable ozone generator cartridge, the selective and variable power based at least in part on a selected ozone concentration level to be produced by the replaceable ozone cartridge (Abstract; Paragraph [0058]; power control system 1100 selectively provides power based on detected flow of water into electrolytic cell in replaceable ozone cartridge; threshold of minimum flow/power delivered to generate ozone must be met to power electrolytic cell 310).  
However, Lutz is silent on the memory device storing identity data to enable the controller to verify an identity of the replaceable ozone generator cartridge.  
Astle discloses a system for monitoring the performance of fluid treatment cartridges in the same field of endeavor as Lutz, as it solves the mutual problem of monitoring the performance of a fluid treatment cartridge via flow rate (Paragraph [0010]).  Astle further discloses a memory device that stores identity data to enable a controller to verify an identity of a replaceable cartridge (Paragraph [0013]; Paragraph [0054]; Paragraph [0068]) that allows the controller to identify the cartridge and specifications relating to said cartridge for more nuanced control of the cartridge based on its limitations (Paragraph [0068]; Paragraph [0078]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the memory device of Lutz to further comprise said memory device to store identity data to enable the controller to verify an identity of the replaceable ozone cartridge as taught by Astle because Astle discloses such identification allows the controller to  identify the cartridge and specifications relating to said cartridge for more nuanced control of the cartridge based on its limitations (Astle, Paragraph [0068]; Paragraph [0078]).
Regarding instant Claim 24, Claim 23, upon which Claim 24 is dependent, has been rejected above.  Lutz further discloses wherein the identity data includes at least one of a model, manufacturer, and a reconstructor of the replaceable ozone generator cartridge (Paragraphs [0070]-[0072]; type/model of cartridge may be detected).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is considered allowable at this time, but the claim is dependent on rejected Claim 4.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/30/2022